Citation Nr: 0630119	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for post-
operative right inguinal hernia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

In August 2006, prior to promulgation of a decision in the 
appeal, the Board received a statement from the veteran 
indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to a 
compensable evaluation for post-operative right inguinal 
hernia have been met.  38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, the Board does not have 
jurisdiction to review the current appeal and therefore, it 
is dismissed.  A review of the record shows that the veteran 
filed a substantive appeal in January 2004 that addressed, in 
pertinent part, the issue of entitlement to a compensable 
disability evaluation for post-operative right inguinal 
hernia.  

Per the veteran's request, the RO scheduled a personal 
hearing.  It was initially scheduled in December 2005 before 
a Veterans Law Judge sitting at the RO, but later rescheduled 
for January 2006.  Prior to the hearing, the RO received a 
statement from the veteran's representative indicating that 
the veteran wished to cancel his hearing.  In August 2006, 
the veteran submitted a statement indicating that he was 
satisfied with the decision regarding his appeal and wished 
to withdraw his appeal.  The veteran stated that there was a 
miscommunication between him and his representative; he 
explained that when he cancelled his January 2006 hearing, 
based on his representative's advice, he believed that his 
appeal would be "closed."  A claimant is generally presumed 
to be seeking the maximum evaluation.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  However, a claimant may limit an appeal 
to a specific evaluation, and where he does so, the Board is 
without authority to adjudicate the claim.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal with respect to his claim for a 
compensable evaluation for post-operative right inguinal 
hernia, and, hence, there remain no allegations of error of 
fact or law for appellate consideration as to that issue.  
Accordingly, the appeal is dismissed.  


ORDER

The appeal is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


